      Case 2:00-cv-00118-DLR Document 217 Filed 03/26/21 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Richard Dean Hurles,                            No. CV-00-118-PHX-DLR
10                        Petitioner,                DEATH PENALTY CASE
11   v.
                                                     ORDER – AMENDED
12   Charles L. Ryan, et al.,
13                        Respondents.
14
15
           This Order amends the Court’s previous order (Doc. 216) to comply with the
16
     District of Arizona’s General Order 21-01 regarding the presumptive rate for compensation
17
     of counsel appointed pursuant to 18 U.S.C. § 3599(a)(2) in capital habeas corpus cases as
18
     follows:
19
           IT IS ORDERED Attorney Emily Skinner is appointed to represent Mr. Hurles as
20
     Lead Counsel at the current CJA maximum rate of $197/hour. Attorney Kirsty Davis is
21
     appointed to represent Mr. Hurles as Co-Counsel at the current CJA maximum rate of
22
     $177/hour. Future increases to the maximum rate for counsel adopted by the District of
23
     Arizona shall apply automatically.
24
           Dated this 26th day of March, 2021.
25
26
27
28                                               Douglas L. Rayes
                                                 United States District Judge
